Citation Nr: 1524650	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-24 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

2. Entitlement to service connection for hemorrhoids.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1970 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  In February 2014, the case was remanded for additional development.  In March 2015, the Veteran appointed Disabled American Veterans as his new representative.  

The issue of service connection for a left leg/calf disorder has been raised by the record (in a VA Form 9 received at the RO in March 2015); however, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The petition to reopen a claim of service connection for bilateral hearing loss is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.  


FINDING OF FACT

The Veteran's hemorrhoids were not manifested in, and are not shown to be related to, his service.  


CONCLUSION OF LAW

Service connection for hemorrhoids is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence dated in August 2009, VA notified the Veteran of the information needed to substantiate his claim of service connection for hemorrhoids, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  A letter dated in March 2014 asked the Veteran to provide releases for VA to obtain his treatment records from private providers, or to obtain and submit the records himself; additional private treatment records were submitted by the Veteran.  He was afforded a VA examination in March 2014.  The Board finds the examination report adequate with respect to the issue decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

An October 1971 special order of the Department of the Air Force indicates that the Veteran was sent to Darnell Army Hospital in Fort Hood, Texas, for inpatient treatment.  Service hospital records show that the Veteran was admitted for treatment for heroin abuse in October 1971.  STRs are silent for any complaints, treatment, findings, or diagnosis related to hemorrhoids, although treatment for diarrhea is shown.  

On December 1971 service separation examination, clinical evaluation was normal, and the Veteran stated "I am in good health" on the examination report.  In a January 1972 statement of medical condition, the Veteran indicated that there had not been any change in his medical condition since his service separation examination.  

Private treatment records from J.D., M.D., and D.S., M.D., indicate that the Veteran underwent a hemorrhoidectomy in 2001.  In March 2001, he reported a history of prolapsed hemorrhoids; he was referred to general surgery.  An April 2001 radiology report shows an impression of small diverticula suggested in ascending colon.  

VA treatment records show that the Veteran underwent a hemorrhoidectomy in 2001.  A September 2012 colonoscopy found internal hemorrhoids.  

An August 2010 response from Overton Brooks VA Medical Center (VAMC) in Shreveport, Louisiana, indicates that a search did not find any treatment records for the Veteran from April 1972 (he had alleged treatment then at that facility).  

On March 2014 VA examination, the Veteran reported that his hemorrhoids probably started in about 1971, he received treatment for hemorrhoids in 1971 while stationed at Fort Hood and in April 1972 from the VAMC in Shreveport, and his hemorrhoids kept prolapsing with bowel movements from the 1970s until surgery in 2001.  The diagnosis was internal and external hemorrhoids.  The examiner opined that "[i]t is not at least as likely as not the Veteran's current hemorrhoidal condition is related to or caused by his military service."  Citing to medical literature about hemorrhoids, the examiner explained that a review of the record did not find records of the alleged treatment in 1971 and 1972.  It was noted that: There is no evidence of a hemorrhoidal condition before 2001 except for the Veteran's own statements (which were considered by the examiner).  Private treatment records from Dr. J.D. suggest an acute condition with prolapse prompting the hemorrhoidal surgery in 2001, suggesting recent onset.  The etiology of hemorrhoids is most commonly genetic.  They are caused by the over-distension of the veins that line the inside of the anus and are exacerbated by factors that increase pressure in the anus, such as obesity, constipation, or heavy lifting.  The Veteran's weight was 236 pounds on March 2004 VA examination, which was a significant increase since his separation from service, and would have contributed to the development of the hemorrhoids.  Postservice, the Veteran worked labor jobs which is also are a likely etiology for a hemorrhoid disorder.  

It is not in dispute that the Veteran has hemorrhoids, as internal and external hemorrhoids were diagnosed on March 2014 VA examination (and surgically treated earlier).  He asserts that his hemorrhoids started at Fort Hood in 1971, were diagnosed in 1972 at the Overton Brooks VAMC, and have persisted since.  The Board notes that the Veteran is competent to report onset and continuity of hemorrhoids, because such disability is capable of lay observation by the person experiencing them.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the Board finds his statement that his hemorrhoids began in service and have persisted since is self-serving, and inconsistent with objective evidence in the record, and not credible.  His STRs, including inpatient treatment records from Darnell Army Hospital in 1971 and the December 1971 service separation examination, are silent for any complaints, treatment, findings, or diagnosis related to hemorrhoids.  Furthermore, the initial postservice documentation of hemorrhoids in the record is in March 2001, more than 29 years following separation from service.  Although he reported a history of prolapsed hemorrhoids in March 2001, he did not relate his hemorrhoids to service until the filing of the instant claim for compensation benefits.  The objective evidence tends to show that the hemorrhoids initially manifested many years after service.  Consequently, service connection for hemorrhoids on the basis that they became manifest in service and have persisted is not warranted.  

In the absence of onset in service and continuity since, the matter of a nexus between a current hemorrhoid disorder and remote service becomes a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The only medical opinion in the record that directly addresses this question is the opinion of the March 2014 VA examiner, who opined that it "is not at least as likely as not the Veteran's current hemorrhoidal condition is related to or caused by his military service."  He suggested that the disability picture presented by the historical clinical data (including the findings when they were first shown diagnosed and surgically treated was consistent with onset of the hemorrhoids many years postservice.  As the examiner's opinion reflects familiarity with the entire record, includes rationale that cites to clinical data and points to alternate nonservice-related etiological factors shown in the record (genetics/obesity/postservice heavy lifting), the Board finds it to be probative evidence.  Because there is no competent evidence to the contrary, the Board finds it persuasive.  

The Board has considered the Veteran's statements that assert his hemorrhoids are related to his service.  However, he is a layperson and has not submitted medical opinion or treatise evidence supporting his theory that his hemorrhoids are related to service.  Consequently, his opinion on this medical question is not competent evidence.  

In summary, the Veteran's hemorrhoids were not manifested in service, but became manifest years thereafter, and are not shown to be related to his service.  The preponderance of the evidence is against this claim, and the appeal seeking service connection for hemorrhoids must be denied.  


ORDER

The appeal seeking service connection for hemorrhoids is denied.  


REMAND

A February 2015 rating decision denied reopening a claim of service connection for bilateral hearing loss.  In a March 2015 VA Form 9, the Veteran expressed disagreement with that rating decision.  The RO has not issued a statement of the case (SOC) in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the matter for issuance of an SOC.  

Accordingly, the case is REMANDED for the following:

The AOJ should issue an appropriate SOC addressing the petition to reopen a claim of service connection for bilateral hearing loss.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in the matter, he must timely submit a substantive appeal on that issue after the SOC is issued.  If he timely perfects an appeal, the matter should be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


